Exhibit 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
April 20, 2017
 
 
This Amended and Restated Employment Agreement (this “Agreement”) is entered
into by and between YUMA ENERGY, INC., a Delaware corporation (the “Company”),
and Paul D. McKinney (the “Employee”) as of the date first set forth above (the
“Effective Date”) on the terms set forth herein.
 
WHEREAS, Yuma Energy, Inc., a California corporation (“Yuma California”), and
the Employee previously entered into an employment agreement dated October 15,
2014 and as amended by Amendment No. 1 dated March 12, 2015 (the “Original
Employment Agreement”); and
 
WHEREAS, the Company assumed the Original Employment Agreement as part of the
closing of the merger on October 26, 2016; and
 
WHEREAS, the Company and the Employee desire to amend and restate the Original
Employment Agreement on the terms and conditions set forth herein.
 
NOW THEREFORE, the parties, intending to be legally bound, agree as follows:
 
1.            
Position and Duties.
 
1.1            
Employment; Titles; Reporting. The Company agrees to continue to employ the
Employee and the Employee agrees to continue employment with the Company, upon
the terms and subject to the conditions provided under this Agreement. During
the Employment Term (as defined in Section 2), the Employee will serve the
Company as President and Chief Operating Officer. In such capacity, the Employee
will report to the Chief Executive Officer and otherwise will be subject to the
direction and control of the Board of Directors of the Company (including any
committee thereof, the “Board”) and will have such duties, responsibilities and
authorities as may be assigned to him by the Chief Executive Officer or the
Board from time to time and otherwise consistent with such position in a
publicly traded company comparable to the Company which is engaged in natural
gas and oil exploration, development, acquisition and production.
 
1.2            
Duties. During the Employment Term, the Employee will devote substantially all
of his full working time to the business and affairs of the Company, will use
his best efforts to promote the Company’s interests and will perform his duties
and responsibilities faithfully, diligently and to the best of his ability,
consistent with sound business practices. The Employee may be required by the
Board to provide services to, or otherwise serve as an officer or director of,
any direct or indirect subsidiary of the Company. The Employee will comply with
the Company’s policies, codes and procedures, as they may be in effect from time
to time, applicable to executive officers of the Company. Subject to the
preceding sentence, the Employee may engage in other business and charitable
activities, provided that such charitable and/or other business activities do
not violate Section 7, create a conflict of interest or the appearance of a
conflict of interest with the Company or materially interfere with the
performance of his obligations to the Company under this Agreement.
 
1.3            
Place of Employment. The Employee will perform his duties under this Agreement
at the Company’s offices in Houston, Texas, with the likelihood of business
travel from time to time.
 
2.            
Term of Employment.
 
The term of the Employee’s employment by the Company under this Agreement (the
“Employment Term”) commenced on the Effective Date and will continue until
employment is terminated by either party under Section 5. The date upon which
the Employee’s employment ends is referred to in this Agreement as the
“Termination Date.” For the purpose of Sections 5 and 6 of this Agreement, the
Termination Date shall be the date upon which the Employee incurs a “separation
from service” as defined in Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and regulations issued thereunder.
 
 
1

 
 
3.            
Compensation.
 
3.1            
Base Salary. During the Employment Term, the Employee will be entitled to
receive a base salary (“Base Salary”) at an annual rate of not less than
$400,000 for services rendered to the Company and any of its direct or indirect
subsidiaries, payable in accordance with the Company’s regular payroll
practices. The Employee’s Base Salary will be reviewed annually by the Board and
may be adjusted upward in the Board’s sole discretion, but not downward.
 
3.2            
Annual Bonus Compensation. During the Employment Term, the Employee shall have
the opportunity to earn incentive compensation in the form of an annual bonus
target equal to 100% of Base Salary, as in effect at the beginning of the
applicable calendar year, based on the achievement of performance goals
established by the Board in its sole discretion under any incentive compensation
or other bonus plan or arrangement as may be established by the Board from time
to time (collectively, the “Employee Bonus Plan”). Under the Employee Bonus
Plan, the Board may, in its discretion, set, in advance, an annual target bonus
for the Employee. The percentage of the Employee’s Base Salary that the Board
designates for the Employee to receive as his annual target bonus under any
Employee Bonus Plan, as such percentage may be adjusted upward or downward from
time to time in the sole discretion of the Board, or replaced by another
methodology of determining Employee’s target bonus, is referred to herein as the
Employee’s “Bonus Level Percentage.” The amount paid to the Employee through
application of the Bonus Level Percentage is the Employee’s “Bonus Level
Amount.” The “Annual Bonus” is the Bonus Level Amount paid to the Employee in
any given year. The Annual Bonus, if any, will be paid within two and one-half
(2.5) months after the end of the applicable calendar year. Except as otherwise
provided in Section 6, (i) the Annual Bonus will be subject to the terms of the
Employee Bonus Plan under which it is granted and (ii) in order to be eligible
to receive an Annual Bonus, the Employee must be employed by the Company on the
day that Annual Bonuses are paid.
 
3.3            
Long-Term Incentive Compensation. With respect to each calendar year of the
Company ending during the Employment Term, the Employee shall be eligible to
receive annual long-term equity incentive awards under the Company’s 2014
Long-Term Incentive Plan (the “Plan”) or any successor plan, with a target value
of no less than 300% of Base Salary (based on the grant date value of any such
award). Each such award shall contain vesting and other terms in the sole
discretion of the Board. All other terms and conditions applicable to each such
award shall be determined by the Board and shall be no less favorable than those
that apply to similarly situated executive officers of the Company.
 
4.            
Expenses and Other Benefits.
 
4.1            
Reimbursement of Expenses. The Employee will be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him during the Employment
Term (in accordance with the policies and practices presently followed by the
Company or as may be established by the Board from time to time for the
Company’s senior executive officers) in performing services under this
Agreement; provided that the Employee properly accounts for such expenses in
accordance with the Company’s policies as in effect from time to time. Such
reimbursement shall be paid on or before the end of the calendar year following
the calendar year in which any such reimbursable expense was incurred, and the
Company shall not be obligated to pay any such reimbursement amount for which
Employee fails to submit an invoice or other documented reimbursement request at
least ten (10) business days before the end of the calendar year next following
the calendar year in which the expense was incurred. Business related expenses
shall be reimbursable only to the extent they were incurred during the term of
the Agreement, but in no event shall the time period extend beyond the later of
the lifetime of Employee or, if longer, five (5) years. The amount of such
reimbursements that the Company is obligated to pay in any given calendar year
shall not affect the amount the Company is obligated to pay in any other
calendar year. In addition, the Employee may not liquidate or exchange the right
to reimbursement of such expenses for any other benefits.
 
4.2            
Vacation. The Employee will be entitled to paid vacation time each year during
the Employment Term that will accrue in accordance with the Company’s policies
and procedures now in force or as such policies and procedures may be modified
with respect to all senior executive officers of the Company.
 
4.3            
Other Employee Benefits. In addition to the foregoing, during the Employment
Term, the Employee will be entitled to participate in and to receive benefits as
a senior executive under all of the Company’s employee benefit plans, programs
and arrangements available to senior executives, subject to the eligibility
criteria and other terms and conditions thereof, as such plans, programs and
arrangements may be duly amended, terminated, approved or adopted by the Board
from time to time.
 
 
2

 
 
4.4            
Overriding Royalty Interest Plan. Any overriding royalty interest (“ORRI”)
granted to the Employee on either a lease or a well prior to the Effective Date
pursuant to the Company’s Overriding Royalty Interest Plan dated November 7,
2013 and as amended in 2014 (the “ORRI Plan”) and/or the Original Employment
Agreement shall be fully vested as of the Effective Date. After the Effective
Date, the Employee shall not be entitled to any grants of an ORRI pursuant to
the ORRI Plan.
 
5.            
Termination of Employment.
 
5.1            
Death. The Employee’s employment under this Agreement will terminate upon his
death.
 
5.2            
Termination by the Company.
 
(a)           Terminable at Will. The Company may terminate the Employee’s
employment under this Agreement at any time with or without Cause (as defined
below).
 
(b)           Definition of Cause. For purposes of this Agreement, the Company
will have “Cause” to terminate the Employee’s employment under this Agreement by
reason of any of the following:
 
(i)           the Employee’s conviction of, or plea of nolo contendere to, any
felony or to any crime or offense causing substantial harm to any of the Company
or its direct or indirect subsidiaries (whether or not for personal gain) or
involving acts of theft, fraud, embezzlement, moral turpitude or similar
conduct;
 
(ii)            the Employee’s repeated intoxication by alcohol or other drugs
during the performance of his duties;
 
(iii)           the Employee’s willful and intentional misuse of any of the
funds of the Company or its direct or indirect subsidiaries;
 
(iv)             embezzlement against the Company or its direct or indirect
subsidiaries by the Employee;
 
(v)            the Employee’s willful and material misrepresentations or
concealments in any written reports submitted to any of the Company or its
direct or indirect subsidiaries;
 
(vi)           the Employee’s willful and intentional material breach of this
Agreement;
 
(vii)            the Employee’s material failure to follow or comply with the
reasonable and lawful written directives of the Board; or
 
(viii)            conduct constituting a material breach by the Employee of the
Company’s then current Corporate Code of Business Conduct and Ethics, and any
other written policy referenced therein; provided that in each case the Employee
knew or should have known such conduct to be a breach.
 
(c)           Notice and Cure Opportunity in Certain Circumstances. The Employee
may be afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute “Cause” hereunder according to the following terms: The
Board shall give the Employee written notice stating with reasonable specificity
the nature of the circumstances determined by the Board in its reasonable and
good faith judgment to constitute “Cause.” If, in the reasonable and good faith
judgment of the Board, the alleged breach is reasonably susceptible to cure, the
Employee will have thirty (30) days from his receipt of such notice to effect
the cure of such circumstances or such breach to the reasonable and good faith
satisfaction of the Board. The Board will state whether the Employee will have
such an opportunity to cure in the initial notice of “Cause” referred to above.
Prior to termination for Cause, in those instances where the initial notice of
Cause states that the Employee will have an opportunity to cure, the Company
shall provide an opportunity for the Employee to be heard by the Board or a
Board committee designated by the Board to hear the Employee. The decision as to
whether the Employee has satisfactorily cured the alleged breach shall be made
at such meeting. If, in the reasonable and good faith judgment of the Board, the
alleged breach is not reasonably susceptible to cure, or such circumstances or
breach have not been satisfactorily cured within such thirty (30) day cure
period, such breach will thereupon constitute “Cause” hereunder.
 
 
3

 
 
5.3            
Termination by the Employee.
 
(a)            Terminable at Will. The Employee may terminate his employment
under this Agreement at any time with or without Good Reason (as defined below).
 
(b)           Notice and Cure Opportunity. If such termination is with Good
Reason, the Employee will give the Company written notice, which will identify
with reasonable specificity the grounds for the Employee’s resignation and
provide the Company with thirty (30) days from the day such notice is given to
cure the alleged grounds for resignation contained in the notice. A termination
will not be for Good Reason if such notice is given by the Employee to the
Company more than ninety (90) days after the occurrence of the event that the
Employee alleges is Good Reason for his termination hereunder.
 
(c)           Definition of Good Reason Other Than Upon Change of Control. For
purposes of this Agreement, other than in the event of a Change of Control,
“Good Reason” will mean any of the following to which the Employee will not
consent in writing: (i) a material reduction of the Employee’s then current Base
Salary; (ii) failure by the Company to pay in full on a current basis (A) any of
the compensation or benefits described in this Agreement that are due and owing,
or (B) any amounts due and owing to the Employee under any long-term or
short-term or other incentive compensation plans, agreements or awards; (iii)
material breach of any provision of this Agreement by Company; (iv) any material
reduction in the Employee’s title, authority or responsibilities as set forth in
this Agreement; or (v) a relocation of the Employee’s primary place of
employment to a location more than fifty (50) miles from the Company’s location
in Houston, Texas at the Effective Date.
 
(d)           Definition of Good Reason For Purposes of Change of Control. For
purposes of a Change of Control, “Good Reason” will mean any of the following to
which the Employee will not consent in writing, but only if the Termination Date
is within six (6) months before or eighteen (18) months after a Change of
Control: (i) a material reduction in either the Employee’s then current Base
Salary, Bonus Level Percentage, or both; (ii) failure by the Company to pay in
full on a current basis (A) any of the compensation or benefits described in
this Agreement that are due and owing, or (B) any amounts due and owing to the
Employee under any long-term or short-term or other incentive compensation
plans, agreements or awards; (iii) a material breach of any provision of this
Agreement by the Company; (iv) any material reduction in the Employee’s title,
authority or responsibilities as set forth in this Agreement; or (v) a
relocation of the Employee’s primary place of employment to a location more than
fifty (50) miles from the Company’s principal office location in Houston, Texas
on the day immediately preceding the Change of Control.
 
5.4            
Notice of Termination. Any termination of the Employee’s employment by the
Company or by the Employee during the Employment Term (other than termination
pursuant to Section 5.1) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 8.7. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated, and (c) if the Termination Date (as defined herein)
is other than the date of receipt of such notice, specifies the Termination Date
(which Termination Date will be not more than thirty (30) days after the giving
of such notice).
 
5.5            
Disability. If the Company determines in good faith that the Disability (as
defined herein) of the Employee has occurred during the Employment Term, it may,
without breaching this Agreement, give to the Employee written notice in
accordance with Section 5.4 of its intention to terminate the Employee’s
employment. In such event, the Employee’s employment with the Company will
terminate effective on the fifteenth (15th) day after receipt of such notice by
the Employee, provided that, within the fifteen (15) days after such receipt,
the Employee will not have returned to full-time performance of the Employee’s
duties.
 
 
4

 
 
“Disability” means the Employee is unable to continue providing services by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months. For purposes of this Agreement, the
determination of Disability shall be made in the sole and absolute discretion of
the Board.
 
At any time and from time to time, upon reasonable request therefor by the
Company, the Employee will submit to reasonable medical examination for the
purpose of determining the existence, nature and extent of any such Disability.
Any physician selected by the Company shall be certified in the appropriate
field, shall have no actual or potential conflict of interest, and may not be a
physician who has been retained by the Company for any purpose within the prior
three (3) years.
 
6.            
Compensation of the Employee Upon Termination. Subject to the provisions of
Sections 6.4(d), 6.7 and 6.8, the Employee shall be entitled to receive the
amount specified upon the termination events designated below:
 
6.1            
Death. If the Employee’s employment under this Agreement is terminated by reason
of his death, the Company shall pay to the person or persons designated by the
Employee for that purpose in a notice filed with the Company, or, if no such
person will have been so designated, to his estate, in a lump sum within thirty
(30) days following the Termination Date, the amount of:
 
(a)            the Employee’s accrued but unpaid then current Base Salary
through the Termination Date, payable,
 
plus
 
(b)           the unpaid Bonus Level Amount, if any, with respect to the last
full year during which the Employee was employed by the Company determined as
follows:
 
(i)           If the Employee was employed for the entire previous year but the
Termination Date occurred prior to the Board finally determining the Bonus Level
Amount for the preceding year, then the Company’s performance will be deemed to
have been such that the Employee would have been awarded 100% of his Bonus Level
Percentage for that year (the “Deemed Full Year Bonus Amount”);
 
or
 
(ii)            If the Employee was employed for the entire previous year and
the Board had already finally determined the Bonus Level Amount for the
preceding year by the Termination Date but the Company had not yet paid the
Employee his Bonus Level Amount, then the Bonus Level Amount will be that Bonus
Level Amount determined by the Board (the “Actual Full Year Bonus Amount”);
 
plus
 
(iii)            an amount representing a deemed bonus for the fiscal year in
which the Termination Date occurs, which is equal to the Bonus Level Amount that
would be received by the Employee if the Company’s performance for the year is
deemed to be at the level entitling the Employee to 100% of his Bonus Level
Percentage and then multiplying the Bonus Level Amount resulting from applying
100% of his Bonus Level Percentage by a fraction, the numerator of which is the
number of days from the first day of the fiscal year of the Company in which
such termination occurs through and including the Termination Date and the
denominator of which is 365 (“Deemed Pro Rata Bonus Amount”);
 
plus
 
(c)           any other amounts that may be reimbursable by the Company to the
Employee as expressly provided under this Agreement.
 
For a period of up to thirty-six (36) months following the termination of this
Agreement by reason of Employee’s death, Employee’s spouse and eligible
dependents will continue to be eligible to receive medical coverage under the
Company’s medical plans in accordance with the terms of the applicable plan
documents; provided, that in order to receive such continued coverage at such
rates, Employee’s spouse and eligible dependents will be required to pay the
applicable premiums to the plan provider, and the Company will reimburse such
spouse and eligible dependents, within sixty (60) days following the date such
monthly premium payment is due, an amount equal to the monthly COBRA premium
payment, less applicable tax withholdings.
 
 
5

 
 
Subject to the provisions of this Section 6.1, the Company shall pay to the
Employee or his estate, in accordance with the Company’s regular payroll
practices, the Employee’s Base Salary (as in effect on the Termination Date) for
twelve (12) months after such Termination Date. Thereafter, the Company will
have no further obligation to the Employee or his estate under this Agreement,
other than for payment of any amounts accrued and vested under any employee
benefit plans or programs of the Company and any payments or benefits required
to be made or provided under applicable law.
 
6.2            
Disability. In the event of the Employee’s termination by reason of Disability
pursuant to Section 5.5, the Employee will continue to receive his Base Salary
in effect immediately prior to the Termination Date and participate in
applicable employee benefit plans or programs of the Company (on an equivalent
basis to those employee benefit plans or programs provided under Section
6.4(a)(iv) below) through the Termination Date, subject to offset
dollar-for-dollar by the amount of any disability income payments provided to
the Employee under any Company disability policy or program funded by the
Company, and the Company shall pay the Employee the following amounts in a lump
sum within thirty (30) days following the Termination Date: the sum of (a) the
Employee’s accrued but unpaid then current Base Salary through the Termination
Date, plus (b) either the (i) unpaid Actual Full Year Bonus Amount, if any, or
(ii) the Deemed Full Year Bonus Amount, if applicable, plus (c) the Employee’s
Deemed Pro Rata Bonus Amount, plus (d) any other amounts that may be
reimbursable by the Company to the Employee as expressly provided under this
Agreement. Subject to the provisions of this Section 6.2, the Company shall pay
to the Employee or his estate, in accordance with the Company’s regular payroll
practices, the Employee’s Base Salary (as in effect on the Termination Date) for
twelve (12) months after such Termination Date. Thereafter, the Company will
have no further obligation to the Employee under this Agreement, other than for
payment of any amounts accrued and vested under any employee benefit plans or
programs of the Company and any payments or benefits required to be made or
provided under applicable law.
 
6.3            
By the Company for Cause or the Employee Without Good Reason. If the Employee’s
employment is terminated by the Company for Cause, or if the Employee terminates
his employment other than for Good Reason, the Employee will receive (a) the
Employee’s accrued but unpaid then current Base Salary through the Termination
Date, payable in a lump sum within thirty (30) days following the Termination
Date, and (b) any other amounts that may be reimbursable by the Company to the
Employee as expressly provided under this Agreement, payable in a lump sum
within thirty (30) days following the Termination Date, and the Company
thereafter will have no further obligation to the Employee under this Agreement,
other than for payment of any amounts accrued and vested under any employee
benefit plans or programs of the Company, and any payments or benefits required
to be made or provided under applicable law. Notwithstanding anything in this
Agreement to the contrary, no bonus will be paid to the Employee for a
termination of his employment under this Section 6.3.
 
6.4            
By the Employee for Good Reason or the Company Without Cause.
 
(a)           Severance Benefits on Non-Change of Control Termination. Subject
to the provisions of Section 6.4(b) and Section 6.4(d), if prior to the date
that precedes a Change of Control by at least six (6) months, or more than
eighteen (18) months after the occurrence of a Change of Control (as defined
below) the Company terminates the Employee’s employment without Cause, or the
Employee terminates his employment for Good Reason, then the Employee will be
entitled to the following benefits (the “Severance Benefits”) payable in a lump
sum within thirty (30) days following the Termination Date:
 
(i)           an amount equal to (A) the Employee’s accrued but unpaid then
current Base Salary through the Termination Date, plus (B) either (x) the unpaid
Actual Full Year Bonus Amount, if any, or (y) the Deemed Full Year Bonus Amount,
if applicable, plus (C) the Employee’s Deemed Pro Rata Bonus Amount, if any,
plus (D) any other amounts that may be reimbursable by the Company to the
Employee as expressly provided under this Agreement;
 
 
6

 
 
plus
 
(ii)           with respect to any termination event described in this paragraph
(a) of Section 6.4, a single lump sum equal to one and one-half (1.5) times the
sum of (A) the Employee’s annual Base Salary at the highest rate in effect at
any time during the thirty-six (36) month period immediately preceding the
Termination Date plus (B) the Employee’s target bonus for the year of the
Termination Date, payable in a single lump sum within thirty (30) days following
the Termination Date.
 
(iii)           All stock appreciation rights and other incentive awards held by
the Employee will become fully vested and immediately exercisable and all
restrictions on any restricted stock held by the Employee will be removed (other
than as may be required under applicable securities laws).
 
(iv)            If the Employee timely and properly elects health continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 or
other applicable law (“COBRA”), the Company shall reimburse the Employee for the
“Company’s portion” (as set defined below) of the continuation coverage (the
“COBRA Coverage”) for the duration of the “maximum required period” as such
period is set forth under COBRA and the applicable regulations. Following such
period, the Company shall permit the Employee (including his spouse and
dependents) to (A) continue to participate in the Company’s group health plan if
permitted under such plan, (B) convert the Company’s group health plan to an
individual policy, or (C) obtain other similar coverage, in each case for up to
an additional twelve (12) months after the expiration of the “maximum required
period” by the Employee paying one-hundred percent of the premiums for medical,
dental and vision coverage on an after-tax basis (“Medical Benefits”).
Notwithstanding the foregoing, the benefits described in this Section 6.4(a)(iv)
may be discontinued by the Company prior to the end of the period provided in
this subsection to the extent, but only to the extent, that the Employee
receives substantially similar benefits from a subsequent employer.
 
(v)            Following the end of the COBRA “maximum required period” provided
under the Company’s group health plan (the “Benefit Measurement Date”), the
Company shall, as a separate obligation, reimburse the Employee for any medical
premium expenses incurred to purchase the Medical Benefits under the preceding
Section 6.4(a)(iv), but only to the extent such expenses constitute the
“Company’s portion” of the premiums for continued Medical Benefits (which amount
shall be referred to herein as the “Medical Reimbursement”).
 
The “Company’s portion” of COBRA Coverage and of premiums for any continuing
Medical Benefits shall be the difference between one hundred percent (100%) of
the COBRA Coverage or Medical Benefits premium, as the case may be, and the
dollar amount of medical premium expenses paid for the same type or types of
Company medical benefits by a similarly situated employee on the Termination
Date.
 
The premiums available for Medical Reimbursement under Section 6.4(a)(v) in any
calendar year will not be increased or decreased to reflect the amount actually
reimbursed in a prior or subsequent calendar year, and all Medical
Reimbursements under this paragraph will be paid to the Employee within thirty
(30) days following the Company’s receipt of a premium payment for Medical
Benefits.
 
(b)           Change of Control Benefits. Subject to the provisions of Section
6.4(d), if a Change of Control has occurred and the Employee’s employment was
terminated by the Company without Cause, or by the Employee for Good Reason as
defined in Section 5.3(d), during the period beginning six (6) months prior to
the Change of Control and ending eighteen (18) months following the Change of
Control (an “Eligible Termination”), then in lieu of the Severance Benefits
under Section 6.4(a), the Employee will be entitled to benefits (the “Change of
Control Benefits”) with respect to an Eligible Termination, as follows:
 
(i)           Amounts identical to those set forth in Sections 6.4(a)(i) and
(a)(ii) except that the amount described in Section 6.4(a)(ii) will be equal to
two (2) times the sum of (A) the Employee’s annual Base Salary at the highest
rate in effect at any time during the thirty-six (36) month period immediately
preceding the Termination Date plus (B) the Employee’s target bonus for the year
of the Termination Date; provided, however, that if the Termination Date
preceded the Change of Control, then the Change of Control Benefits will be
payable within the later of thirty (30) days following the Termination Date and
thirty (30) days following the Change of Control.
 
 
7

 
 
(ii)           The Company will pay the same COBRA Coverage described in
Sections 6.4(a)(iv) and (v). Notwithstanding the foregoing, the benefits
described in this Section 6.4(b)(ii) may be discontinued by the Company prior to
the end of the period provided in this subsection (ii) to the extent, but only
to the extent, that the Employee receives substantially similar benefits from a
subsequent employer.
 
(iii)           All stock appreciation rights and other incentive awards held by
the Employee will become fully vested and immediately exercisable and all
restrictions on any restricted stock held by the Employee will be removed (other
than as may be required under applicable securities laws).
 
The foregoing notwithstanding, if the Termination Date preceded the Change of
Control, the amount of Severance Benefits to which the Employee will be entitled
will be the difference between the Severance Benefits already paid to the
Employee, if any, under Section 6.4(a) and the Severance Benefits to be paid
under this Section 6.4(b).
 
(c)           Definition of Change of Control. For purposes of this Agreement, a
“Change of Control” will mean the first to occur of:
 
(i)           A change in the ownership of the Company which occurs on the date
any one individual, entity or other person, or a related group of such persons
(such person or group, a “Person”) acquires ownership of stock of the Company
that, together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company (whether such change in ownership occurs by way of a merger,
consolidation, purchase or acquisition of stock, or other similar business
transaction with the Company); provided, however, that, a Change of Control
shall not occur if any Person owns more than 50% of the total fair market value
or total voting power of the Company’s stock and acquires additional stock;
 
(ii)           A change in the effective control of the Company which occurs on
the date a Person acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition) ownership of the Company’s stock
possessing fifty percent (50%) or more of the total voting power of the stock of
the Company; provided, however, if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control;
 
(iii)           A change in the effective control of the Company which occurs on
the date a majority of the members of the Board of the Company are replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of such
appointment or election; or
 
(iv)           A change in the ownership of a substantial portion of the
Company’s assets which occurs on the date any Person acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition)
assets from the Company that have a total gross fair market value equal to or
more than fifty percent (50%) of the total gross fair market value of all of the
assets of the Company immediately before such acquisition(s); provided, however,
that for purposes of this subsection 6.4(c)(iv), the following will not
constitute a change in the ownership of a substantial portion of the Company’s
assets: (A) a transfer to an entity that is controlled by the Company’s
shareholders immediately after the transfer, or (B) a transfer of assets by the
Company to: (1) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock, (2) an entity,
50% or more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (3) a person, that owns, directly or indirectly, 50%
or more of the total value or voting power of all the outstanding stock of the
Company, or (4) an entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person described in subpart (3)
immediately above; or
 
(v)           The date on which a complete liquidation or dissolution of the
Company is consummated.
 
 
8

 
 
For purposes of this definition, the term “gross fair market value” means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
Furthermore, for purposes of this definition, Persons will be considered to be
acting as a group if they are owners of a corporation or other entity that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company.
 
Notwithstanding anything herein to the contrary, with respect to any amounts
that constitute deferred compensation under Section 409A of the Code, to the
extent required to avoid accelerated taxation or penalties, no Change of Control
will be deemed to have occurred unless such Change of Control also constitutes a
change in control in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets under
Section 409A of the Code.
 
(d)           Conditions to Receipt of Severance Benefits.
 
(i)           Release. As a condition to receiving any Severance Benefits or
Change of Control Benefits to which the Employee may otherwise be entitled under
Section 6.4(a) or Section 6.4(b), the Employee will execute a release (the
“Release”), which will include an affirmation of the restrictive covenants set
forth in Section 7 and a non-disparagement provision, in a form and substance
satisfactory to the Company and the Employee, of any claims, whether arising
under federal, state or local statute, common law or otherwise, against the
Company and its direct or indirect subsidiaries which arise or may have arisen
on or before the date of the Release, other than any claims under this
Agreement, which includes any claim to vested benefits under an employee benefit
plan, any claim arising after the execution of the Release or any rights to
indemnification from the Company and its direct or indirect subsidiaries
pursuant to any provisions of the Company’s (or any of its subsidiaries’)
organizational documents or any directors and officers liability insurance
policies maintained by the Company. The Company will provide the Release to the
Employee for signature within ten (10) days after the Termination Date. If the
Company has provided the Release to the Employee for signature within ten (10)
days after the Termination Date and if the Employee fails or otherwise refuses
to execute the Release within a reasonable time after the Company has provided
the Release to the Employee, and, in all events no later than sixty (60) days
after the Termination Date and prior to the date on which such benefits are to
be first paid to him, the Employee will not be entitled to any Severance
Benefits or Change of Control Benefits, as the case may be, or any other
benefits provided under this Agreement and the Company will have no further
obligations with respect to the provision of those benefits except as may be
required by law. Such Release shall be void ab initio, if Company thereafter
fails to fully and timely pay all compensation and benefits due to Employee
under this Agreement.
 
(ii)           Limitation on Benefits. If, following a termination of employment
that gives the Employee a right to the payment of Severance Benefits or Change
of Control Benefits under Section 6.4(a) or Section 6.4(b), the Employee
violates in any material respect any of the covenants in Section 7 or as
otherwise set forth in the Release, the Employee will have no further right or
claim to any payments or other benefits to which the Employee may otherwise be
entitled under Section 6.4(a) or Section 6.4(b) from and after the date on which
the Employee engages in such activities and the Company will have no further
obligations with respect to such payments or benefits, and the covenants in
Section 7 will nevertheless continue in full force and effect.
 
6.5            
Severance Benefits Not Includable for Employee Benefits Purposes. Except to the
extent the terms of any applicable benefit plan, policy or program provide
otherwise, any benefit programs of the Company that take into account the
Employee’s income will exclude any and all Severance Benefits and Change of
Control Benefits provided under this Agreement.
 
6.6            
Exclusive Severance Benefits. The Severance Benefits payable under Section
6.4(a) or the Change of Control Benefits payable under Section 6.4(b), if they
become applicable under the terms of this Agreement, will be in lieu of any
other severance or similar benefits that would otherwise be payable under any
other agreement, plan, program or policy of the Company.
 
6.7            
280G Limitation on Change in Control Benefits.
 
 
9

 
 
(a)            
Notwithstanding anything in this Agreement to the contrary, if any payment or
benefit received or to be received by the Employee in connection with a Change
of Control or the termination of the Employee’s employment (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company, any other entity whose actions result in a Change of Control or any
entity affiliated with the Company) (all such payments and benefits, including
the Change of Control Benefits, being hereinafter referred to as the “Total
Payments”) would constitute an “excess parachute payment” under Section 280G(a)
of the Code (or any successor provision thereto) and would be subject (in whole
or part), to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto), including any similar state or local tax and any
related interest or penalties (collectively, the “Excise Tax”), then prior to
making the Total Payments, a calculation shall be made comparing (i) the
After-Tax Value (as defined below) to the Employee of the Total Payments after
payment of the Excise Tax to (ii) the After-Tax Value to the Employee if the
Total Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under clause (i) above is less than
the amount under clause (ii) above will the Total Payments be reduced to the
minimum extent necessary to ensure that no portion of the Total Payments is
subject to the Excise Tax.
 
(b)           
For purposes of this Agreement, “After-Tax Value” shall mean the present value
of the Total Payments reduced by all federal, state, local and foreign income,
excise and employment taxes applicable to such payments. Furthermore, the terms
“excess parachute payment” and “parachute payments” shall have the meanings
assigned to them in Code Section 280G, and such “parachute payments” shall be
valued as provided therein. All determinations and calculations required to be
made under this Section 6.7 shall be made by the Company’s independent
accountants (at Company’s expense), in consultation with Employee and subject to
the reasonable right of Employee’s representative(s) to review and comment on
such calculations prior to final determination. The parties recognize that the
actual implementation of the provisions of this Section 6.7 may be complex and
agree to deal with each other in good faith to resolve any questions or
disagreements arising hereunder.
 
(c)           
The Total Payments shall be reduced, as applicable, in a manner that maximizes
the Employee’s economic position. In applying this principle, the reduction
shall be made in a manner consistent with the requirements of Code Section 409A,
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.
 
6.8            
Code Section 409A Matters.
 
(a) It is the intention of the Company and Employee that the payments, benefits
and rights to which Employee could be entitled pursuant to this Agreement comply
with or be exempt from Section 409A of the Code (or any successor provision
thereto), to the extent that the requirements of Section 409A of the Code are
applicable thereto, after application of all available exemptions (including
without limitation the “short-term deferral rule” and “involuntary separation
pay plan exception”). The provisions of this Agreement shall be construed in a
manner consistent with that intention. If any provision of this Agreement
contravenes any applicable regulations or Treasury guidance promulgated under
Section 409A of the Code, or would cause Employee to incur any additional tax,
interest or penalty under Section 409A of the Code, the Company and Employee
agree in good faith to reform this Agreement to comply with Section 409A of the
Code. Furthermore, in the event that any benefits payable or otherwise provided
under this Agreement would be deemed to constitute non-qualified deferred
compensation subject to Section 409A of the Code, the Company will have the
discretion, without violating the provisions of Section 409A of the Code or the
Treasury guidance thereunder, to adjust the terms of such payment or benefit
(but not the amount or value thereof) as reasonably necessary or appropriate to
avoid the imposition of any excise tax or other penalty with respect to such
payment or benefit under Section 409A of the Code. Any provision required for
compliance with Section 409A of the Code that is omitted from this Agreement
shall be incorporated herein by reference and shall apply retroactively, if
necessary, and be deemed a part of this Agreement to the same extent as though
expressly set forth herein. The Company makes no representation with respect to
the tax treatment of the payments and/or benefits provided under this Agreement,
and in no event will Company be liable for, pay or reimburse any additional tax,
interest or penalties that may be imposed on Employee under Code Section 409A.
 
(b) For purposes of applying the provisions of Section 409A of the Code to this
Agreement, each separately identified amount to which Employee is entitled under
this Agreement shall be treated as a separate payment within the meaning of
Section 409A of the Code. In addition, to the extent permissible under Section
409A of the Code, any series of installment payments under this Agreement shall
be treated as a right to a series of separate payments.
 
 
10

 
 
(c) If required to comply with Section 409A of the Code (but only to the extent
so required), a termination of employment shall not be deemed to have occurred
for purposes of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “Separation from Service” within the meaning of Section 409A of the
Code (excluding death) and, for purposes of any provision of this Agreement,
references to “termination of employment,” “termination,” or like terms shall
mean “Separation from Service” (excluding death).
 
(d) If any payment due under this Agreement is conditioned upon the execution of
a release of claims, and if the period for consideration of the release (and any
revocation period) spans two (2) of Employee’s tax years, then such payment
shall be made on the later of (i) the first business day following the end of
the revocation period, or (ii) the first business day of the second taxable
year.
 
(e) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, and (iii) any such payments shall be made on or
before the last day of Employee’s taxable year following the taxable year in
which the expense was incurred.
 
(f) Notwithstanding anything in this Agreement to the contrary, in the event
that the Employee is a “specified employee” (as determined under Section 409A of
the Code) at the time of the separation from service triggering the payment or
provision of benefits, any payment or benefit under this Agreement which is
determined to provide for a deferral of compensation pursuant to Section 409A of
the Code shall not commence being paid or made available to the Employee until
after six (6) months from the Termination Date that constitutes a separation
from service within the meaning of Section 409A of the Code, to the extent that
such delay is necessary in order to comply with the requirements of Section 409A
of the Code.
 
7.            
Restrictive Covenants.
 
7.1            
Confidential Information. The Employee hereby acknowledges that in connection
with his employment by the Company he will be exposed to and may obtain certain
Confidential Information (as defined below) (including, without limitation,
procedures, memoranda, notes, records and customer and supplier lists whether
such information has been or is made, developed or compiled by the Employee or
otherwise has been or is made available to him) regarding the business and
operations of the Company and its subsidiaries or affiliates. The Employee
further acknowledges that such Confidential Information is unique, valuable,
considered trade secrets and deemed proprietary by the Company. For purposes of
this Agreement, “Confidential Information” includes, without limitation, any
information heretofore or hereafter acquired, developed or used by the Company
or its direct or indirect subsidiaries relating to Business Opportunities or
Intellectual Property (as those terms are defined below) or other geological,
geophysical, economic, financial or management aspects of the business,
operations, properties or prospects of the Company or its direct or indirect
subsidiaries, whether oral or in written form. The Employee agrees that all
Confidential Information is and will remain the property of the Company or its
direct or indirect subsidiaries, as the case may be. The Employee further
agrees, except for disclosures occurring in the good faith performance of his
duties for the Company or its direct or indirect subsidiaries, during the
Employment Term, the Employee will hold in the strictest confidence all
Confidential Information, and will not, both during the Employment Term and for
a period of two (2) years after the Termination Date, directly or indirectly,
duplicate, sell, use, lease, commercialize, disclose or otherwise divulge to any
person or entity any portion of the Confidential Information or use any
Confidential Information, directly or indirectly, for his own benefit or profit
or allow any person, entity or third party, other than the Company or its direct
or indirect subsidiaries and authorized executives of the same, to use or
otherwise gain access to any Confidential Information. The Employee will have no
obligation under this Agreement with respect to any information that becomes
generally available to the public other than as a result of a disclosure by the
Employee or his agent or other representative or becomes available to the
Employee on a non-confidential basis from a source other than the Company or its
direct or indirect subsidiaries. Further, the Employee will have no obligation
under this Agreement to keep confidential any of the Confidential Information to
the extent that a disclosure of it is required by law or is consented to by the
Company; provided, however, that if and when such a disclosure is required by
law, the Employee promptly will provide the Company with notice of such
requirement, so that the Company may seek an appropriate protective order.
Employee understands that nothing contained in this Agreement limits Employee’s
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (collectively,
“Government Agencies”). Employee further understands that this Agreement does
not limit Employee’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company. This Agreement does not limit Employee’s right to
receive an award for information provided to any Government Agencies.
 
 
11

 
 
7.2            
Return of Property. Employee agrees to deliver promptly to the Company, upon
termination of his employment hereunder, or at any other time when the Company
so requests, all documents relating to the business of the Company or its direct
or indirect subsidiaries, including without limitation: all geological and
geophysical reports and related data such as maps, charts, logs, seismographs,
seismic records and other reports and related data, calculations, summaries,
memoranda and opinions relating to the foregoing, production records, electric
logs, core data, pressure data, lease files, well files and records, land files,
abstracts, title opinions, title or curative matters, contract files, notes,
records, drawings, manuals, correspondence, financial and accounting
information, customer lists, statistical data and compilations, patents,
copyrights, trademarks, trade names, inventions, formulae, methods, processes,
agreements, contracts, manuals or any documents relating to the business of the
Company or its direct or indirect subsidiaries and all copies thereof and
therefrom; provided, however, that the Employee will be permitted to retain
copies of any documents or materials of a personal nature or otherwise related
to the Employee’s rights under this Agreement, copies of this Agreement and any
attendant or ancillary documents.
 
7.3            
Non-Compete Obligations.
 
(a)           Non-Compete Obligations During Employment Term. The Employee
agrees that during the Employment Term:
 
(i)           the Employee will not, other than through the Company, engage or
participate in any manner, whether directly or indirectly through any family
member or as an employee, employer, consultant, agent, principal, partner, more
than one percent (1%) shareholder, officer, director, licensor, lender, lessor
or in any other individual or representative capacity, in any business or
activity which is engaged in leasing, acquiring, exploring, producing, gathering
or marketing hydrocarbons and related products; provided that the foregoing
shall not be deemed to restrain the participation by the Employee’s spouse in
any capacity set forth above in any business or activity engaged in any such
activity and provided further that the Company may, in good faith, take such
reasonable action with respect to the Employee’s performance of his duties,
responsibilities and authorities as set forth in Sections 1.1 and 1.2 of this
Agreement as it deems necessary and appropriate to protect its legitimate
business interests with respect to any actual or apparent conflict of interest
reasonably arising from or out of the participation by Employee’s spouse in any
such competitive business or activity; and
 
(ii)           all investments made by the Employee (whether in his own name or
in the name of any family members or other nominees or made by the Employee’s
controlled affiliates), which relate to the leasing, acquisition, exploration,
production, gathering or marketing of hydrocarbons and related products will be
made solely through the Company, other than as may be approved by the Board of
Directors; and the Employee will not (directly or indirectly through any family
members or other persons), and will not permit any of his controlled affiliates
to: (A) invest or otherwise participate alongside the Company or its direct or
indirect subsidiaries in any Business Opportunities (as defined below), or (B)
invest or otherwise participate in any business or activity relating to a
Business Opportunity, regardless of whether any of the Company or its direct or
indirect subsidiaries ultimately participates in such business or activity, in
either case, except through the Company. Notwithstanding the foregoing, nothing
in this Section 7.3 shall be deemed to prohibit the Employee or any family
member from owning, or otherwise having an interest in, less than one percent
(1%) of any publicly owned entity or three percent (3%) or less of any private
equity fund or similar investment fund that invests in any business or activity
engaged in any of the activities set forth above, provided that Employee has no
active role with respect to any investment by such fund in any entity.
 
 
12

 
 
(b)           Non-Compete Obligations After Termination Date. The Employee
agrees that the Employee will not engage or participate in any manner, whether
directly or indirectly, through any family member or other person or as an
employee, employer, consultant, agent principal, partner, more than one percent
(1%) shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity during the one (1) year period following
the Termination Date; provided, however, such period shall be eighteen (18)
months if Employee received Severance Benefits pursuant to Section 6.4(a), in
any business or activity which is in direct competition with the business of the
Company or its direct or indirect subsidiaries in the leasing, acquiring,
exploring, producing, gathering or marketing of hydrocarbons and related
products within the boundaries of, or within a two-mile radius of the boundaries
of, any mineral property interest of any of the Company or its direct or
indirect subsidiaries (including, without limitation, a mineral lease,
overriding royalty interest, production payment, net profits interest, mineral
fee interest or option or right to acquire any of the foregoing, or an area of
mutual interest as designated pursuant to contractual agreements between the
Company and any third party) or any other property on which any of the Company
or its direct or indirect subsidiaries has an option, right, license or
authority to conduct or direct exploratory activities, such as three-dimensional
seismic acquisition or other seismic, geophysical and geochemical activities
(but not including any preliminary geological mapping), as of the Termination
Date or as of the end of the six (6) month period following such Termination
Date; provided that, this Section 7.3(b) will not preclude the Employee from
making investments in securities of oil and gas companies which are registered
on a national stock exchange, if (A) the aggregate amount owned by the Employee
and all family members and affiliates does not exceed five percent (5%) of such
company’s outstanding securities, and (B) the aggregate amount invested in such
investments by the Employee and all family members and affiliates after the date
hereof does not exceed $1,000,000.
 
Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
restrain the participation by Employee’s spouse in any capacity set forth above
in any business or activity described above.
 
(c)           Not Applicable Following Change of Control Termination. The
Employee will not be subject to the covenants contained in Section 7.3(b) and
such covenants will not be enforceable against the Employee from and after the
date of an Eligible Termination if such Eligible Termination occurs within six
(6) months before or eighteen (18) months after a Change of Control.
 
7.4            
Non-Solicitation.
 
(a)           Non-Solicitation Other than Following a Change of Control
Termination. During the Employment Term and for a period of one (1) year
following the Termination Date; provided, however, such period shall be eighteen
(18) months if Employee received Severance Benefits pursuant to Section 6.4(a),
the Employee will not, whether for his own account or for the account of any
other Person (other than the Company or its direct or indirect subsidiaries),
(i) intentionally solicit, endeavor to entice away from the Company or its
direct or indirect subsidiaries, or otherwise interfere with the relationship of
the Company or its direct or indirect subsidiaries with, any person who is
employed by the Company or its direct or indirect subsidiaries (including any
independent sales representatives or organizations), or (ii) using Confidential
Information, solicit, endeavor to entice away from the Company or its direct or
indirect subsidiaries, or otherwise interfere with the relationship of the
Company or its direct or indirect subsidiaries with, any client or customer of
the Company or its direct or indirect subsidiaries in direct competition with
the Company.
 
(b)           Not Applicable Following Change of Control Termination. The
Employee will not be subject to the covenants contained in Section 7.4(a) and
such covenants will not be enforceable against the Employee from and after the
date of an Eligible Termination if such Eligible Termination occurs within six
(6) months before or eighteen (18) months following a Change of Control.
 
7.5            
Assignment of Developments. The Employee assigns and agrees to assign without
further compensation to the Company and its successors, assigns or designees,
all of the Employee’s right, title and interest in and to all Business
Opportunities and Intellectual Property (as those terms are defined below), and
further acknowledges and agrees that all Business Opportunities and Intellectual
Property constitute the exclusive property of the Company.
 
For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by the
Employee during the Employment Term, or originated by any third party and
brought to the attention of the Employee during the Employment Term, together
with information relating thereto (including, without limitation, geological and
seismic data and interpretations thereof, whether in the form of maps, charts,
logs, seismographs, calculations, summaries, memoranda, opinions or other
written or charted means).
 
 
13

 
 
For purposes of this Agreement, “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of the Employee prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which the Employee discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (a) occurs in the course of the
Employee’s employment with the Company, (b) occurs with the use of any of the
time, materials or facilities of the Company or its direct or indirect
subsidiaries, and (c) in the good faith judgment of the Board, relates or
pertains in any material way to the purposes, activities or affairs of the
Company or its direct or indirect subsidiaries.
 
7.6            
Injunctive Relief. The Employee acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat of breach, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Employee from engaging in activities prohibited by this Section
7 or such other relief as may be required to specifically enforce any of the
covenants in this Section 7.
 
7.7            
Adjustment of Covenants. The parties consider the covenants and restrictions
contained in this Section 7 to be reasonable. However, if and when any such
covenant or restriction is found to be void or unenforceable and would have been
valid had some part of it been deleted or had its scope of application been
modified, such covenant or restriction will be deemed to have been applied with
such modification as would be necessary and consistent with the intent of the
parties to have made it valid, enforceable and effective.
 
7.8            
Forfeiture Provision.
 
(a)           Detrimental Activities. If the Employee engages in any activity
that violates any covenant or restriction contained in this Section 7, in
addition to any other remedy the Company may have at law or in equity, (i) the
Employee will be entitled to no further payments or benefits from the Company
under this Agreement or otherwise, except for any payments or benefits required
to be made or provided under applicable law, (ii) all unexercised forms of
equity compensation held by or credited to the Employee will terminate effective
as of the date on which the Employee engages in that activity, unless terminated
sooner by operation of another term or condition of this Agreement or other
applicable plans and agreements, and (iii) any exercise, payment or delivery
pursuant to any equity compensation award that occurred within one (1) year
prior to the date on which the Employee engages in that activity may be
rescinded within one (1) year after the first date that a majority of the
members of the Board first became aware that the Employee engaged in that
activity. In the event of any such rescission, the Employee will pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required.
 
(b)           Right of Setoff. The Employee consents to a deduction from any
amounts the Company owes the Employee from time to time (including amounts owed
as wages or other compensation, fringe benefits, or vacation pay, as well as any
other amounts owed to the Employee by the Company), to the extent of the amounts
the Employee owes the Company under Section 7.8(a). Whether or not the Company
elects to make any setoff in whole or in part, if the Company does not recover
by means of setoff the full amount the Employee owes, calculated as set forth
above, the Employee agrees to pay immediately the unpaid balance to the Company.
In the discretion of the Board, reasonable interest may be assessed on the
amounts owed, calculated from the later of (i) the date the Employee engages in
the prohibited activity and (ii) the applicable date of exercise, payment or
delivery.
 
(c)           Forfeiture by Company. In the event that Company fails to timely
and fully pay to Employee all Severance Benefits or Change of Control Benefits
due under this Agreement, then Company shall forfeit all right to enforce this
Section 7.
 
 
14

 
 
8.            
Miscellaneous.
 
8.1            
Assignment; Successors; Binding Agreement. This Agreement may not be assigned by
either party, whether by operation of law or otherwise, without the prior
written consent of the other party, except that any right, title or interest of
the Company arising out of this Agreement may be assigned to any corporation or
other entity controlling, controlled by, or under common control with the
Company, or to any corporation or other entity or person succeeding to the
business and substantially all of the assets of the Company or any affiliates
for which the Employee performs substantial services whether by reason of a
merger, consolidation, statutory share exchange, sale of assets or similar form
of corporate transaction (a “Business Combination”). Subject to the foregoing,
this Agreement will be binding upon and will inure to the benefit of the parties
and their respective heirs, legatees, devisees, personal representatives,
successors and assigns. The Company agrees that in connection with any Business
Combination, it shall obtain from any successor entity or person to the Company
a written agreement to assume and perform all obligations of the Company under
this Agreement (and shall cause any parent corporation or entity in such
Business Combination to guarantee such obligations). Failure of the Company to
obtain such assumption and guarantee prior to the effectiveness of any such
Business Combination that constitutes a Change of Control shall be a material
breach of this Agreement.
 
8.2            
Modification and Waiver. Except as otherwise provided below, no provision of
this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is duly approved by the Board and is agreed to in
writing by the Employee and such officer(s) as may be specifically authorized by
the Board to effect it. No waiver by any party of any breach by any other party
of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time, will constitute a waiver of similar
or dissimilar terms or conditions at that time or at any prior or subsequent
time.
 
8.3            
Entire Agreement. This Agreement together with any attendant or ancillary
documents, embodies the entire understanding of the parties hereto, and, upon
the Effective Date, will supersede all other oral or written agreements or
understandings between them regarding the subject matter hereof; provided,
however, that if there is a conflict between any of the terms in this Agreement
and the terms in any ancillary document to which the Employee is party or any
other award agreement between the Company and the Employee, the terms of this
Agreement shall govern. No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement, has
been made by either party which is not set forth expressly in this Agreement or
the other documents referenced in this Section 8.3.
 
8.4            
Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Texas other than the
conflict of laws provision thereof.
 
8.5            
Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
 
(a)           Disputes. In the event of any dispute, controversy or claim
between the Company and the Employee arising out of or relating to the
interpretation, application or enforcement of the provisions of this Agreement,
the Company and the Employee agree and consent to the personal jurisdiction of
the state and local courts of Harris County, Texas for resolution of the
dispute, controversy or claim, and that those courts, and only those courts,
shall have any jurisdiction to determine any dispute, controversy or claim
related to, arising under or in connection with this Agreement. The Company and
the Employee also agree that those courts are convenient forums for the parties
to any such dispute, controversy or claim and for any potential witnesses and
that process issued out of any such court or in accordance with the rules of
practice of that court may be served by mail or other forms of substituted
service to the Company at the address of its principal executive offices and to
the Employee at his last known address as reflected in the Company’s records.
 
(b)           Waiver of Right to Jury Trial.
 
THE COMPANY AND THE EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT NOT LIMITED
TO:
 
 
15

 
 
(i)           Any and all claims and causes of action arising under contract,
tort or other common law including, without limitation, breach of contract,
fraud, estoppel, misrepresentation, express or implied duties of good faith and
fair dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy.
 
(ii)           Any and all claims and causes of action arising under any
federal, state or local law, regulation or ordinance, including, without
limitation, claims arising under Title VII of the Civil Rights Act of 1964, the
Pregnancy Discrimination Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act and all corresponding state laws.
 
(iii)           Any and all claims and causes of action for wages, employee
benefits, vacation pay, severance pay, pension or profit sharing benefits,
health or welfare benefits, bonus compensation, commissions, deferred
compensation or other remuneration, employment benefits or compensation, past or
future loss of pay or benefits or expenses.
 
8.6            
Withholding of Taxes. The Company will withhold from any amounts payable under
the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.
 
8.7            
Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by facsimile
(with written confirmation of receipt), provided that a copy is mailed by
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties).
 
to the Company:
 
Yuma Energy, Inc.
Attention: Chief Executive Officer
1177 West Loop South, Suite 1825
Houston, Texas 77027
 
to the Employee:
 
The address of the Employee on file with the Company.
 
Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.
 
8.8            
Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.
 
8.9            
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.
 
8.10            
Headings. The headings used in this Agreement are for convenience only, do not
constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.
 
8.11            
Construction. As used in this Agreement, unless the context otherwise requires:
(a) the terms defined herein will have the meanings set forth herein for all
purposes; (b) references to “Section “ are to a section hereof; (c) “include,”
“includes” and “including” are deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words of like import;
(d) “writing,” “written” and comparable terms refer to printing, typing,
lithography and other means of reproducing words in a visible form; (e)
“hereof,” “herein,” “hereunder” and comparable terms refer to the entirety of
this Agreement and not to any particular section or other subdivision hereof or
attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).
 
 
16

 
 
8.12            
Capacity; No Conflicts. The Employee represents and warrants to the Company
that: (a) he has full power, authority and capacity to execute and deliver this
Agreement, and to perform his obligations hereunder, (b) such execution,
delivery and performance will not (and with the giving of notice or lapse of
time, or both, would not) result in the breach of any agreement or other
obligation to which he is a party or is otherwise bound, and (c) this Agreement
is his valid and binding obligation, enforceable in accordance with its terms.
Employee warrants and represents that he has actual authority to enter into this
Agreement as the authorized act of the indicated entities.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
17

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 
 
YUMA ENERGY, INC.:
 
 
By: /s/ Sam L. Banks
Name: Sam L. Banks
Title: Chief Executive Officer
 
 
 
EMPLOYEE:
 
 
/s/ Paul D. McKinney
Paul D. McKinney
 
18
